                       Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 1 of 21


            1     RACHEL S. BRASS, SBN 219301
                    rbrass@gibsondunn.com
            2     GIBSON, DUNN & CRUTCHER LLP
                  555 Mission Street, Suite 3000
            3     San Francisco, CA 94105-0921
                  Telephone: 415.393.8200
            4     Facsimile: 415.393.8306
            5     MICHELE L. MARYOTT, SBN 191993
                    mmaryott@gibsondunn.com
            6     LAUREN M. BLAS, SBN 296823
                    lblas@gibsondunn.com
            7     RONALD GOMEZ, SBN 295274
                     rgomez@gibsondunn.com
            8     GIBSON, DUNN & CRUTCHER LLP
                  333 South Grand Avenue
            9     Los Angeles, CA 90071-3197
                  Telephone: 213.229.7000
          10      Facsimile: 213.229.7520
          11      AMANDA C. MACHIN, admitted pro hac vice
                    amachin@gibsondunn.com
          12      GIBSON, DUNN & CRUTCHER LLP
                  1050 Connecticut Avenue N.W.
          13      Washington, D.C. 20036-5306
                  Telephone: 202.955.8500
          14      Facsimile: 202.467.0539
          15      Attorneys for Defendant
          16                                    UNITED STATES DISTRICT COURT
          17
                                             NORTHERN DISTRICT OF CALIFORNIA
          18
                                                     SAN FRANCISCO DIVISION
          19
                  SHERRY WILLIAM and JOSHUA ASHLEY              CASE NO.: 3:18-cv-02542-JSC
          20      KLAYMAN,
                                                                DECLARATION OF RACHEL S. BRASS IN
          21                           Plaintiffs,              SUPPORT OF DEFENDANTS MOTIONS
                         v.                                     FOR SUMMARY JUDGMENT AGAINST
          22                                                    PLAINTIFFS JOSHUA KLAYMAN AND
                  MORRISON & FOERSTER LLP,                      SHERRY WILLIAM
          23
                                       Defendant.               Judge:       Hon. Jacqueline Scott Corley
          24
                                                                Action Filed: April 30, 2018
          25

          26

          27
                                      PUBLIC COPY
          28     Confidential Copy Lodged Pursuant to Local Rule 79-5(c)-(d)
Gibson, Dunn &
Crutcher LLP

                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 2 of 21


            1                                DECLARATION OF RACHEL S. BRASS
            2    I, Rachel Brass, declare as follows:
            3           1.      I am an attorney licensed to practice law in the State of California and a member of the
            4    Bar of this Court. I am a partner at the law firm of Gibson, Dunn & Crutcher LLP, counsel for
            5    Defendant Morrison & Foerster LLP (“Defendant” or “Morrison”). I have personal knowledge of the
            6    matters set forth in this declaration and, if called, could and would competently testify to the matters
            7    set forth below.
            8           2.      Concurrently lodged under seal with this declaration is a USB thumb drive which
            9    contains, among other documents referenced in the Declaration of Anna Erickson White, a true and
          10     correct copy of a recorded voicemail from Sonnie Lamb to Joshua Klayman produced by Plaintiffs in
          11     this litigation as bates number DOES53830, hereby marked as Exhibit 1.
          12            3.      Attached hereto as Exhibit 2 is a true and correct copy of Sherry William’s 2016 annual
          13     evaluation, identified by bates numbers MORRISON-0000287 through MORRISON-0000294, and
          14     marked as Exhibit 5 at the August 1, 2019 deposition of Sherry William. Pursuant to the parties’
          15     agreement, information in this and other exhibits that would disclose attorney-client privileged or
          16     otherwise confidential information regarding the underlying matter was redacted prior to production.
          17            4.      Attached hereto as Exhibit 3 is a true and correct copy of Sherry William’s 2017 annual
          18     evaluation, identified by bates numbers MORRISON-0000460 through MORRISON-0000466, and
          19     marked as Exhibit 6 at the August 1, 2019 deposition of Sherry William.
          20            5.      Attached hereto as Exhibit 4 is a true and correct copy of Sherry William’s 2018 annual
          21     evaluation, identified by bates numbers MORRISON-0000737 through MORRISON-0000742, and
          22     marked as Exhibit 7 at the August 1, 2019 deposition of Sherry William.
          23            6.      Attached hereto as Exhibit 5 is a true and correct copy of Sherry William’s 2019 annual
          24     evaluation, identified by bates numbers MORRISON-0009893 through MORRISON-009898.
          25            7.      Attached hereto as Exhibit 6 is a true and correct copy of Joshua Klayman’s 2014
          26     through 2017 annual evaluations, identified by bates numbers MORRISON-0000122 through
          27     MORRISON-0000213.
          28

Gibson, Dunn &
Crutcher LLP

                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 3 of 21


             1          8.     Attached hereto as Exhibit 7 is a true and correct copy of the raw evaluation and
             2   feedback data for Joshua Klayman’s 2015 annual evaluation, identified by bates numbers
             3   MORRISON-0002307 through MORRISON-0002311, and marked as Exhibit 7 at the May 22, 2020
             4   deposition of Geoff Peck.
             5          9.     Attached hereto as Exhibit 8 is a true and correct copy of the raw evaluation and
             6   feedback data provided by Joshua Klayman for Dario de Martino’s 2016 annual evaluation, identified
             7   by bates numbers MORRISON-0002258 through MORRISON-0002260, and marked as Exhibit 1 at
             8   the October 11, 2019 deposition of Joshua Klayman.
             9          10.    Attached hereto as Exhibit 9 is a true and correct copy of             2015 through
           10    2016 annual evaluations, identified by bates numbers MORRISON-0010252 through MORRISON-
           11    0010267.
           12           11.    Attached hereto as Exhibit 10 is a true and correct copy of                    2015
           13    through 2017 annual evaluations, identified by bates numbers MORRISON-0010228 through
           14    MORRISON-0010243.
           15           12.    Attached hereto as Exhibit 11 is a true and correct copy of                    2017
           16    through 2019 annual evaluations, identified by bates numbers MORRISON-0010097 through
           17    MORRISON-0010118.
           18           13.    Attached hereto as Exhibit 12 is a true and correct copy of             2019 annual
           19    evaluation, identified by bates numbers MORRISON-0010296 through MORRISON-0010303.
           20           14.    Attached hereto as Exhibit 13 is a true and correct copy of          ’ 2017 through
           21    2019 annual evaluations, identified by bates numbers MORRISON-0010268 through MORRISON-
           22    0010295.
           23           15.    Attached hereto as Exhibit 14 is a true and correct copy of             2019 annual
           24    evaluation, identified by bates numbers MORRISON-0009982 through MORRISON-0009989.
           25           16.    Attached hereto as Exhibit 15 is a true and correct copy of                    2014
           26    through 2019 annual evaluations, identified by bates numbers MORRISON-0009990 through
           27    MORRISON-0010042.
           28

Gibson, Dunn &
Crutcher LLP                                           2
                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 4 of 21


             1          17.    Attached hereto as Exhibit 16 is a true and correct copy of Julia Balas’ 2014 through
             2   2019 annual evaluations, identified by bates numbers MORRISON-0009936 through MORRISON-
             3   0009981.
             4          18.    Attached hereto as Exhibit 17 is a true and correct copy of              2017 Spring
             5   and 2018 Interim evaluations, identified by bates numbers MORRISON-0010043 through
             6   MORRISON-0010048.
             7          19.    Attached hereto as Exhibit 18 is a true and correct copy of                     2011
             8   through 2015 annual evaluations, identified by bates numbers MORRISON-0009899 through
             9   MORRISON-0009935.
           10           20.    Attached hereto as Exhibit 19 is a true and correct copy of                     2019
           11    annual evaluations, identified by bates numbers MORRISON-0010244 through MORRISON-
           12    0010251.
           13           21.    Attached hereto as Exhibit 20 is a true and correct copy of            2015 through
           14    2019 annual evaluations, identified by bates numbers MORRISON-0010190 through MORRISON-
           15    0010227.
           16           22.    Attached hereto as Exhibit 21 is a true and correct copy of Sherry William’s resume,
           17    identified by bates number MORRISON-0000529, and marked as Exhibit 1 at the August 1, 2019
           18    Deposition of Sherry William.
           19           23.    Attached hereto as Exhibit 22 is a true and correct copy of a May 15, 2013 email from
           20    Joshua Klayman to Cassandra Chen, with the subject line “
           21                                ,” identified by bates numbers DOES26237 through DOES26238.
           22           24.    Attached hereto as Exhibit 23 is a true and correct copy of a December 3, 2014 email
           23    from Joshua Klayman to Jeffrey Chester with the subject line “
           24                                                     ,” identified by bates number MORRISON-0002679
           25    through MORRISON-0002680, and marked as Exhibit 6 at the July 22, 2020 deposition of Jeffrey
           26    Chester.
           27

           28

Gibson, Dunn &
Crutcher LLP                                           3
                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 5 of 21


             1          25.     Attached hereto as Exhibit 24 is a true and correct copy of a May 15, 2013, letter from
             2   Brett H. Miller to Joshua Klayman, identified by bates numbers MORRISON-0002290 through
             3   MORRISON-0002292, and marked as Exhibit 2 at the June 10, 2020 deposition of Joshua Klayman.
             4          26.     Attached hereto as Exhibit 25 is a true and correct copy of a November 4, 2013 email
             5   from Joshua Klayman to Christopher Leonard, with the subject line “
             6         ” identified by bates number MORRISON-0002293, and marked as Exhibit 10 at the July 24,
             7   2020 deposition of Mark Wojciechowski.
             8          27.     Attached hereto as Exhibit 26 is a true and correct copy of a December 3, 2014 email
             9   from Mark Wojciechowski to Peter Dopsch, with the subject line “
           10             ” identified by bates number MORRISON-0007945.
           11           28.     Attached hereto as Exhibit 27 is a true and correct copy of a December 3, 2014 email
           12    from Joshua Klayman to Jeffrey Chester, with the subject line “
           13                                                      ” identified by bates numbers MORRISON-0043243
           14    through MORRISON-0043244.
           15           29.     Attached hereto as Exhibit 28 is a true and correct copy of a January 26, 2015 email
           16    from [Redacted] to Jeffrey Chester, with the subject line “             ],” identified by bates numbers
           17    MORRISON-0043654 through MORRISON-0043655.
           18           30.     Attached hereto as Exhibit 29 is a true and correct copy of a January 26, 2015 email
           19    from Jeffrey Chester to [Redacted], with the subject line               ],” identified by bates number
           20    MORRISON-0043653.
           21           31.     Attached hereto as Exhibit 30 is a true and correct copy of a March 24, 2015 email from
           22    Mark Wojciechowski to Peter Dopsch, among others, with the subject line “
           23                                          ,” identified by bates numbers MORRISON-0008897 through
           24    MORRISON-0008900, and marked as Exhibit 14 at the July 24, 2020 deposition of Mark
           25    Wojciechowski.
           26           32.     Attached hereto as Exhibit 31 is a true and correct copy of an April 22, 2015 email from
           27    Gary Lee to Jill Feldman, with the subject line “
           28

Gibson, Dunn &
Crutcher LLP                                           4
                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 6 of 21


             1                              identified by bates numbers MORRISON-0007476 through MORRISON-
             2   0007476, and marked as Exhibit 3 at the May 19, 2020 deposition of Gary Lee.
             3          33.    Attached hereto as Exhibit 32 is a true and correct copy of an April 22, 2015 email from
             4   Pamela Reed to Gary Lee, with the subject line               identified by bates number MORRISON-
             5   0007526, and marked as Exhibit 7 at the May 19, 2020 deposition of Gary Lee.
             6          34.    Attached hereto as Exhibit 33 is a true and correct copy of a June 24, 2015 Gchat
             7   message string between Sherry William and                   , identified by bates numbers DOES34774
             8   through DOES34792, and marked as Exhibit 501 at the July 9, 2020 Deposition of Sherry William.
             9          35.    Attached hereto as Exhibit 34 is a true and correct copy of an August 10, 2015 email
           10    from Mathieu Shapiro to Joshua Klayman, with the subject line “                     identified by bates
           11    numbers MORRISON-0043656 through MORRISON-0043659.
           12           36.    Attached hereto as Exhibit 35 is a true and correct copy of an August 3, 2015 email
           13    from Michael Nguyen to Sherry William, with the subject line                identified by bates numbers
           14    DOES001562 through DOES001566, and marked as Exhibit 3 at the August 1, 2019 deposition of
           15    Sherry William.
           16           37.    Attached hereto as Exhibit 36 is a true and correct copy of an August 12, 2015 Linkedin
           17    message from Joshua Klayman to                   , with the subject line,           identified by bates
           18    number DOES33704, and marked as Exhibit 602 at the July 10, 2020 Deposition of Joshua Klayman.
           19           38.    Attached hereto as Exhibit 37 is a true and correct copy of a September 17, 2015 Gchat
           20    message string between Sherry William and                   , identified by bates numbers DOES34654
           21    through DOES34695, and marked as Exhibit 502 at the July 9, 2020 Deposition of Sherry William.
           22           39.    Attached hereto as Exhibit 38 is a true and correct copy of a October 5, 2015 Gchat
           23    message string between Sherry William and                   , identified by bates numbers DOES34451
           24    through DOES34511, and marked as Exhibit 503 at the July 9, 2020 Deposition of Sherry William.
           25           40.    Attached hereto as Exhibit 39 is a true and correct copy of a February 23, 2016 Gchat
           26    message string between Sherry William and                   , identified by bates numbers DOES34198
           27    through DOES34347, and marked as Exhibit 505 at the July 9, 2020 Deposition of Sherry William.
           28

Gibson, Dunn &
Crutcher LLP                                           5
                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 7 of 21
                      Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 8 of 21


             1          50.     Attached hereto as Exhibit 49 is a true and correct copy of an August 1, 2016 Gchat
             2   message string between Sherry William and                    , identified by bates numbers DOES33931
             3   through DOES33976, and marked as Exhibit 518 at the July 9, 2020 Deposition of Sherry William.
             4          51.     Attached hereto as Exhibit 50 is a true and correct copy of a September 12, 2016 email
             5   from Tessa Schwartz to Nicholas Spiliotes, with the subject line “                     ,” identified by
             6   bates numbers MORRISON-0007527 through MORRISON-0007528, and marked as Exhibit 6 at the
             7   May 19, 2020 deposition of Gary Lee.
             8          52.     Attached hereto as Exhibit 51 is a true and correct copy of a November 13, 2016 email
             9   from Dale Caldwell to Nicholas Spiliotes, among others, with the subject line “
           10                                ” identified by bates number MORRISON-0009002, and marked as Exhibit
           11    10 at the July 2, 2020 deposition of Nicholas Spiliotes.
           12           53.     Attached hereto as Exhibit 52 is a true and correct copy of a November 22, 2016 email
           13    from Elizabeth Sluder to Jeffrey Chester, with the subject line “                          ,” identified
           14    by bates numbers MORRISON-0018013 through MORRISON-0018016.
           15           54.     Attached hereto as Exhibit 53 is a true and correct copy of the 2017 Compensation
           16    Program and Evaluation Process, identified by bates numbers MORRISON-0000691 through
           17    MORRISON-0000711, and marked as Exhibit 6 at the March 3, 2020 deposition of Erika Drous.
           18           55.     Attached hereto as Exhibit 54 is a true and correct copy of an April 17, 2017 email from
           19    Jamie Levitt to Joshua Klayman, with the subject line “                                   ,” identified
           20    by bates numbers MORRISON-0013938.
           21           56.     Attached hereto as Exhibit 55 is a true and correct copy of a May 8, 2017 email from
           22    Joshua Klayman to Caitlin Baker, with the subject line “                           identified by bates
           23    number MORRISON-0013934.
           24           57.     Attached hereto as Exhibit 56 is a true and correct copy of a May 22, 2017 email from
           25    Joshua Klayman to Jill Anuszewski with the subject line
           26                                  identified by bates number MORRISON-0013922 through MORRISON-
           27    0013928, and marked as Exhibit 606 at the July 10, 2020 deposition of Joshua Klayman.
           28

Gibson, Dunn &
Crutcher LLP                                           7
                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 9 of 21


             1          58.    Attached hereto as Exhibit 57 is a true and correct copy of a May 22, 2017 email from
             2   Andrea Vasiliu to Joshua Klayman with the subject line
             3   identified by bates number MORRISON-0013955 through MORRISON-0013957, and marked as
             4   Exhibit 604 at the July 10, 2020 deposition of Joshua Klayman.
             5          59.    Attached hereto as Exhibit 58 is a true and correct copy of an May 31, 2017 email from
             6   Joshua Klayman to Nicholas Spiliotes, with the subject line
             7                                         identified by bates numbers MORRISON-0003850 through
             8   MORRISON-0003853, and was marked as Exhibit 12 at the July 2, 2020 deposition of Nicholas
             9   Spiliotes.
           10           60.    Attached hereto as Exhibit 59 is a true and correct copy of an May 31, 2017 email from
           11    Mark Wojciechowski to Nicholas Spiliotes, among others, with the subject line
           12                 identified by bates numbers MORRISON-0007459 through MORRISON-0007462, and
           13    was marked as Exhibit 8 at the May 19, 2020 deposition of Gary Lee.
           14           61.    Attached hereto as Exhibit 60 is a true and correct copy of a June 25, 2017 email from
           15    Joshua Klayman to Jaclyn Liu, with the subject line                              identified by bates
           16    numbers MORRISON-0002238 through MORRISON-0002240.
           17           62.    Attached hereto as Exhibit 61 is a true and correct copy of a June 25, 2017 email from
           18    Joshua Klayman to Andrew Boyd, with the subject line                    identified by bates numbers
           19    MORRISON-0027083 through MORRISON-0027803.
           20           63.    Attached hereto as Exhibit 62 is a true and correct copy of a June 27, 2017 email from
           21    Joshua Klayman to [Redacted], with the subject line                   identified by bates numbers
           22    MORRISON-0013973 through MORRISON-001393.
           23           64.    Attached hereto as Exhibit 63 is a true and correct copy of a June 28, 2017 email from
           24    Joshua Klayman to [Redacted] with the subject line                    identified by bates number
           25    MORRISON-0013974 through MORRISON-0013978, and marked as Exhibit 607 at the July 10, 2020
           26    deposition of Joshua Klayman.
           27           65.    Attached hereto as Exhibit 64 is a true and correct copy of a June 28, 2017 email from
           28    Mark Wojciechowski to Joshua Klayman, with the subject line                      identified by bates

Gibson, Dunn &
Crutcher LLP                                           8
                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 10 of 21


             1   numbers MORRISON-0018323 through MORRISON-0018362, and marked as Exhibit 27 at the July
             2   24, 2020 deposition of Mark Wojciechowski.
             3          66.     Attached hereto as Exhibit 65 is a true and correct copy of a July 6, 2017 email from
             4   Spencer Klein to Dario de Martino, with the subject line
             5   identified by bates numbers MORRISON-0014609 through MORRISON-0014611.
             6          67.     Attached hereto as Exhibit 66 is a true and correct copy of a July 27, 2017 email from
             7   Nicholas Spiliotes to Gary Lee and others, with the subject line
             8                                    identified by bates number MORRISON-0011332, and marked as
             9   Exhibit 16 at the July 2, 2020 deposition of Nicholas Spiliotes.
           10           68.     Attached hereto as Exhibit 67 is a true and correct copy of an August 3, 2017 email
           11    from Sonnie Lamb to Joshua Klayman, with the subject line
           12    identified by bates numbers MORRISON-0016129 through MORRISON-0016130.
           13           69.     Attached hereto as Exhibit 68 is a true and correct copy of an August 29, 2017 email
           14    from Janet Stone Herman to Nicholas Spiliotes, with the subject line
           15    identified by bates numbers MORRISON-0013746 through MORRISON-0013747, and marked as
           16    Exhibit 19 at the July 2, 2020 deposition of Nicholas Spiliotes.
           17           70.     Attached hereto as Exhibit 69 is a true and correct copy of an August 29, 2017 email
           18    from Joshua Klayman to Joshua Klayman, with the subject line
           19                      identified by bates numbers DOES54032 through DOES54033.
           20           71.     Attached hereto as Exhibit 70 is a true and correct copy of an August 31, 2017 email
           21    from Joshua Klayman to Ali Nardali, and others, with the subject line
           22    identified by bates number MORRISON-0013985.
           23           72.     Attached hereto as Exhibit 71 is a true and correct copy of an September 5, 2017 email
           24    from Maria Villanueva to Sonnie Lamb, with the subject line                             identified by
           25    bates numbers MORRISON-0014044 through MORRISON-0014046.
           26           73.     Attached hereto as Exhibit 72 is a true and correct copy of an September 5, 2017 email
           27    from Sonnie Lamb to Jason McCord, with the subject line                           identified by bates
           28    numbers MORRISON-0014133 through MORRISON-0014135.

Gibson, Dunn &
Crutcher LLP                                           9
                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 11 of 21


             1          74.     Attached hereto as Exhibit 73 is a true and correct copy of an September 5, 2017 email
             2   from Sonnie Lamb to Maria Villanueva, with the subject line                             identified by
             3   bates numbers MORRISON-0014136 through MORRISON-0014138.
             4          75.     Attached hereto as Exhibit 74 is a true and correct copy of an September 5, 2017 email
             5   from Yafit Cohn to Joshua Klayman, with the subject line
             6   identified by bates numbers MORRISON-0013996 through MORRISON-0013998.
             7          76.     Attached hereto as Exhibit 75 is a true and correct copy of an October 31, 2017 email
             8   from Jessica Hernandez to Jeffrey Chester, with the subject line “              ,” identified by bates
             9   numbers MORRISON-0006335 through MORRISON-0006340, and marked as Exhibit 2 at the July
           10    22, 2020 deposition of Jeffrey Chester.
           11           77.     Attached hereto as Exhibit 76 is a true and correct copy of an article by Joshua
           12    Klayman, titled
           13                      identified by bates numbers MORRISON-0002282 through MORRISON-0002285.
           14           78.     Attached hereto as Exhibit 77 is a true and correct copy of a November 6, 2017 email
           15    from Elizabeth Sluder to Jessica Hernandez and others, with the subject line                        ,”
           16    identified by bates numbers MORRISON-0006080 through MORRISON-0006081, and marked as
           17    Exhibit 11 at the July 29, 2020 deposition of Elizabeth Sluder.
           18           79.     Attached hereto as Exhibit 78 is a true and correct copy of a November 10, 2017 email
           19    from Alfred Williams to Joshua Klayman, with the subject line “
           20            identified by bates numbers DOES24288 through DOES24289.
           21           80.     Attached hereto as Exhibit 79 is a true and correct copy of a January 10, 2018 email
           22    from Jeffrey Chester to Elizabeth Sluder, with the subject line
           23    identified by bates numbers MORRISON-0006420 through MORRISON-0006421, marked as Exhibit
           24    12 at the July 29, 2020 deposition of Elizabeth Sluder.
           25           81.     Attached hereto as Exhibit 80 is a true and correct copy of a January 23, 2018 email
           26    from Janet Stone Herman to Janet Stone Herman, with the subject line                       identified
           27    by bates numbers MORRISON-0008224 through MORRISON-0008227.
           28

Gibson, Dunn &
Crutcher LLP                                          10
                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 12 of 21


             1          82.    Attached hereto as Exhibit 81 is a true and correct copy of a January 27, 2018 email
             2   from Joshua Klayman to Jason McCord, with the subject line
             3   identified by bates numbers MORRISON-0003201 through MORRISON-0003206.
             4          83.    Attached hereto as Exhibit 82 is a true and correct copy of a January 29, 2018 email
             5   from Joshua Klayman to Jason McCord, with the subject line                      identified by bates
             6   numbers MORRISON-0013534 through MORRISON-0013535, and marked as Exhibit 19 to the May
             7   27, 2020 deposition of Jason McCord.
             8          84.    Attached hereto as Exhibit 83 is a true and correct copy of a January 28, 2018 email
             9   from Joshua Klayman to Jason McCord, with the subject line                      identified by bates
           10    numbers MORRISON-0003149 through MORRISON-0003150.
           11           85.    Attached hereto as Exhibit 84 is a true and correct copy of a January 29, 2018 email
           12    from Joshua Klayman to Jason McCord, with the subject line                                identified
           13    by bates numbers MORRISON-0003194 through MORRISON-0003197.
           14           86.    Attached hereto as Exhibit 85 is a true and correct copy of a February 1, 2018 email
           15    from Cheryl Moser to Janet Stone Herman, with the subject line
           16    identified by bates numbers MORRISON-0013738 through MORRISON-0013741, marked as Exhibit
           17    9 in the July 24, 2020 deposition of Mark Wojciechowski.
           18           87.    Attached hereto as Exhibit 86 is a true and correct copy of a February 2, 2018 email
           19    from Joshua Klayman to Andrea Perryman, with the subject line “
           20       ” identified by bates numbers DOES22742 through DOES22755.
           21           88.    Attached hereto as Exhibit 87 is a true and correct copy of a February 22, 2018 Gchat
           22    message string between Sherry William and                  identified by bates numbers DOES35194
           23    through DOES35239, and marked as Exhibit 521 at the July 9, 2020 Deposition of Sherry William.
           24           89.    Attached hereto as Exhibit 88 is a true and correct copy of a March 3, 2018 email from
           25    Joshua Klayman to Jason McCord, with the subject line
           26    identified by bates number MORRISON-0003271.
           27           90.    Attached hereto as Exhibit 89 is a true and correct copy of a March 9, 2018 email from
           28    Jason McCord to Gary Lee, with the subject line                         identified by bates number

Gibson, Dunn &
Crutcher LLP                                          11
                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 13 of 21


             1   MORRISON-0011318 through MORRISON-0011319, and marked as Exhibit 8 at the May 27, 2020
             2   deposition of Jason McCord.
             3          91.    Attached hereto as Exhibit 90 is a true and correct copy of a March 8, 2018 email from
             4   Gary Lee to Joshua Klayman, with the subject line                                       identified by
             5   bates numbers MORRISON-0009107 through MORRISON-0009114.
             6          92.    Attached hereto as Exhibit 91 is a true and correct copy of a March 9, 2018 email from
             7   Bradley Wine to Alex Kaufman, with the subject line
             8                               identified by bates numbers MORRISON-0009151 through MORRISON-
             9   0009180.
           10           93.    Attached hereto as Exhibit 92 is a true and correct copy of a March 11, 2018 email from
           11    Joshua Klayman to Miriam Wugmeister, with the subject line                                 identified
           12    by bates numbers DOES23817 through DOES23818.
           13           94.    Attached hereto as Exhibit 93 is a true and correct copy of March 18, 2018 text message
           14    from Joshua Klayman to               , identified by bates number DOES41097, and marked as Exhibit
           15    627 at the July 10, 2020 deposition of Joshua Klayman.
           16           95.    Attached hereto as Exhibit 94 is a true and correct copy of a March 21, 2018 email from
           17    Joshua Klayman to Jason McCord, with the subject line “
           18                                           identified by bates numbers MORRISON-0002218 through
           19    MORRISON-0002222, and marked as Exhibit 11 at the May 27, 2020 deposition of Jason McCord.
           20           96.    Attached hereto as Exhibit 95 is a true and correct copy of a January 23, 2018 email
           21    from Janet Stone Herman to Jason McCord, with the subject line
           22             identified by bates numbers MORRISON-0008222 through MORRISON-0008224, and
           23    marked as Exhibit 11 at the May 27, 2020 deposition of Jason McCord.
           24           97.    Attached hereto as Exhibit 96 is a true and correct copy of a March 21, 2018 email from
           25    Jason McCord to Spencer Klein, with the subject line       identified by bates numbers MORRISON-
           26    0003807 through MORRISON-0003809, and marked as Exhibit 10 at the May 27, 2020 deposition of
           27    Jason McCord.
           28

Gibson, Dunn &
Crutcher LLP                                          12
                              DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 14 of 21


             1          98.     Attached hereto as Exhibit 97 is a true and correct copy of a March 28, 2018 email from
             2   Joshua Klayman to Jason McCord, with the subject line “                            identified by bates
             3   number MORRISON-0003466.
             4          99.     Attached hereto as Exhibit 98 is a true and correct copy of a March 28, 2018 email from
             5   Joshua Klayman to Jason McCord, with the subject line “                                             ,”
             6   identified by bates numbers MORRISON-0003596 through MORRISON-0003598.
             7          100.    Attached hereto as Exhibit 99 is a true and correct copy of a March 28, 2018 email from
             8   Joshua Klayman to Jason McCord, with the subject line “                         ,” identified by bates
             9   numbers MORRISON-0003650 through MORRISON-0003653.
           10           101.    Attached hereto as Exhibit 100 is a true and correct copy of a March 29, 2018 email
           11    from Joshua Klayman to Jason McCord, with the subject line “                    ,” identified by bates
           12    numbers MORRISON-0003305.
           13           102.    Attached hereto as Exhibit 101 is a true and correct copy of a March 29, 2018 email
           14    from Joshua Klayman to Jason McCord, with the subject line                      ,” identified by bates
           15    numbers MORRISON-0003306.
           16           103.    Attached hereto as Exhibit 102 is a true and correct copy of a March 29, 2018 email
           17    from Joshua Klayman to Jason McCord, with the subject line “
           18                                                                           identified by bates numbers
           19    MORRISON-0003471 through MORRISON-0003472.
           20           104.    Attached hereto as Exhibit 103 is a true and correct copy of a March 29, 2018 email
           21    from Joshua Klayman to Jason McCord, with the subject line “
           22                    ” identified by bates numbers MORRISON-0003566 through MORRISON-0003577.
           23           105.    Attached hereto as Exhibit 104 is a true and correct copy of a March 30, 2018 email
           24    from Joshua Klayman to Jason McCord, with the subject line
           25                                           identified by bates numbers DOES14995 through 14998 , and
           26    marked as Exhibit 13 at the May 27, 2020 deposition of Jason McCord.
           27

           28

Gibson, Dunn &
Crutcher LLP                                           13
                               DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 15 of 21
                     Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 16 of 21


             1          115.    Attached hereto as Exhibit 114 is a true and correct copy of an May 2, 2018 email from
             2   Nicholas Spiliotes to Jennifer Marines, with the subject line “          ,” identified by bates number
             3   MORRISON-0007546, and marked as Exhibit 16 at the May 19, 2020 deposition of Gary Lee.
             4          116.    Attached hereto as Exhibit 115 is a true and correct copy of a May 24, 2018 email from
             5   Joshua Klayman to Jason McCord, with the subject line “
             6                                identified by bates numbers MORRISON-0003799 through MORRISON-
             7   0003800.
             8          117.    Attached hereto as Exhibit 116 is a true and correct copy of a May 31, 2018 email from
             9   Joshua Klayman to Jason McCord, with the subject line “                 ,” identified by bates number
           10    DOES51547.
           11           118.    Attached hereto as Exhibit 117 is a true and correct copy of a June 11, 2018 email from
           12    Casey Greenzweig to Mike Edelhart and others, with the subject line “
           13                                                   ” identified by bates numbers MORRISON-0043648
           14    through MORRISON-0043649.
           15           119.    Attached hereto as Exhibit 118 is a true and correct copy of an June 14, 2018 email
           16    from Jason McCord to Joshua Klayman, with the subject line “                                         ,”
           17    identified by bates number MORRISON-0008248 through MORRISON-0008251, and marked as
           18    Exhibit 17 at the May 27, 2020 deposition of Jason McCord.
           19           120.    Attached hereto as Exhibit 119 is a true and correct copy of a June 14, 2018 email from
           20    Marni Edelhart to Joshua Klayman, with the subject line “                                 ,” identified
           21    by bates numbers MORRISON-0043650 through MORRISON-0043652.
           22           121.    Attached hereto as Exhibit 120 is a true and correct copy of a June 20, 2018 email from
           23    Joshua Klayman to Joshua Klayman, with the subject line “                       ,” identified by bates
           24    numbers DOES14262 through DOES14301.
           25           122.    Attached hereto as Exhibit 121 is a true and correct copy of a June 20, 2018 email from
           26    Joshua Klayman to Joshua Klayman, with the subject line “                 identified by bates numbers
           27    DOES14302 through DOES14457.
           28

Gibson, Dunn &
Crutcher LLP                                           15
                               DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 17 of 21


             1          123.    Attached hereto as Exhibit 122 is a true and correct copy of a June 20, 2018 email from
             2   Joshua Klayman to Joshua Klayman, with the subject line “                 identified by bates numbers
             3   DOES14458 through DOES14503.
             4          124.    Attached hereto as Exhibit 123 is a true and correct copy of a June 20, 2018 email from
             5   Joshua Klayman to Joshua Klayman, with the subject line “                 identified by bates numbers
             6   DOES14580 through DOES14605.
             7          125.    Attached hereto as Exhibit 124 is a true and correct copy of a June 20, 2018 email from
             8   Joshua Klayman to Joshua Klayman, with the subject line “                 identified by bates numbers
             9   DOES14606 through DOES14624.
           10           126.    Attached hereto as Exhibit 125 is a true and correct copy of a June 20, 2018 email from
           11    Joshua Klayman to Joshua Klayman, with the subject line “                 identified by bates numbers
           12    DOES14625 through DOES14821.
           13           127.    Attached hereto as Exhibit 126 is a true and correct copy of a June 20, 2018 email from
           14    Joshua Klayman to Joshua Klayman, with the subject line “                        ” identified by bates
           15    numbers DOES15242 through DOES15251.
           16           128.    Attached hereto as Exhibit 127 is a true and correct copy of an August 9, 2018 email
           17    from Jeffrey Chester to Michael Graffagna, with the subject line                            identified
           18    by bates numbers MORRISON-0018051 through MORRISON-0018052.
           19           129.    Attached hereto as Exhibit 128 is a true and correct copy of an October 10, 2018 email
           20    from Sherry William to Sherry William, with the subject line                                identified
           21    by bates numbers DOES002308 through DOES002309, and was marked as Exhibit 21 at the May 22,
           22    2020 deposition of Geoffrey Peck.
           23           130.    Attached hereto as Exhibit 129 is a true and correct copy of an October 12, 2018 email
           24    invitation from Benjamin Fox to Benjamin Fox, the LIST/Partner/LA listserv, and Larren Nashelsky,
           25    with the subject line “                                              ,” identified by bates numbers
           26    MORRISON-0014608.
           27

           28

Gibson, Dunn &
Crutcher LLP                                           16
                               DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 18 of 21


             1          131.    Attached hereto as Exhibit 130 is a true and correct copy of a December 18, 2018 email
             2   from Geoffrey Peck to Geoffrey Peck, identified by bates numbers MORRISON-0005079, and marked
             3   as Exhibit 23 at the May 22, 2020 deposition of Geoffrey Peck.
             4          132.    Attached hereto as Exhibit 131 is a true and correct copy of a February 6, 2019 email
             5   from Jeffrey Chester to Sherry William, with the subject line “                                      ),”
             6   identified by bates numbers MORRISON-0000562 through MORRISON-0000564.
             7          133.    Attached hereto as Exhibit 132 is a true and correct copy of a cell phone screenshot
             8   showing a text message exchange between Joshua Klayman and Mark Wojciechowski, identified by
             9   bates number DOES29946.
           10           134.    Attached hereto as Exhibit 133 is a true and correct copy of a cell phone screen shot
           11    showing the Twitter handle of Joshua Klayman, identified by bates numbers DOES32184.
           12           135.    Attached hereto as Exhibit 134 is a true and correct copy of an untitled document,
           13    identified by bates numbers MORRISON-0007165 through MORRISON-0007173, and marked as
           14    Exhibit 18 at the July 2, 2020 deposition of Nicholas Spiliotes
           15           136.    Attached hereto as Exhibit 135 is a true and correct copy of a document titled “
           16                              identified by bates numbers MORRISON-0009754 through MORRISON-
           17    0009755, and marked as Exhibit 16 to the May 27, 2020 deposition of Jason McCord.
           18           137.    Attached hereto as Exhibit 136 is a true and correct copy of a Gchat message string
           19    between Sherry William and                      , identified by bates numbers 000371DOE1 through
           20    000381DOE1, and marked as Exhibit 4 at the August 1, 2019 Deposition of Sherry William.
           21           138.    Attached hereto as Exhibit 137 is a true and correct copy of excerpts from the certified
           22    transcript of the Deposition of Sherry William taken on August 1, 2019.
           23           139.    Attached hereto as Exhibit 138 is a true and correct copy of excerpts from the certified
           24    transcript of the Deposition of Joshua Klayman taken on October 11, 2019.
           25           140.    Attached hereto as Exhibit 139 is a true and correct copy of a press release, titled
           26    “Morrison     &   Foerster   Elects   18   Partners,”   dated     January   7,   2020,   available   at
           27    https://www.mofo.com/resources/news/200107-morrison-foerster-elects-18-partners.html.
           28

Gibson, Dunn &
Crutcher LLP                                           17
                               DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 19 of 21


             1          141.    Attached hereto as Exhibit 140 is a true and correct copy of excerpts from the certified
             2   transcript of the Deposition of Anna Erickson White taken on March 3, 2020.
             3          142.    Attached hereto as Exhibit 141 is a true and correct copy of excerpts from the certified
             4   transcript of the Deposition of Erika Drous taken on March 6, 2020.
             5          143.    Attached hereto as Exhibit 142 is a true and correct copy of excerpts from the certified
             6   transcript of the Deposition of Gary Lee taken on May 19, 2020.
             7          144.    Attached hereto as Exhibit 143 is a true and correct copy of excerpts from the certified
             8   transcript of the Deposition of Geoffrey Peck taken on May 22, 2020.
             9          145.    Attached hereto as Exhibit 144 is a true and correct copy of excerpts from the certified
           10    transcript of the Deposition of Jason McCord taken on May 27, 2020.
           11           146.    Attached hereto as Exhibit 145 is a true and correct copy of excerpts from the certified
           12    transcript of the Deposition of Nicholas Spiliotes taken on July 2, 2020.
           13           147.    Attached hereto as Exhibit 146 is a true and correct copy of excerpts from the certified
           14    transcript of the Deposition of Sherry William taken on July 9, 2020.
           15           148.    Attached hereto as Exhibit 147 is a true and correct copy of excerpts from the certified
           16    transcript of the Deposition of Joshua Klayman taken on July 10, 2020.
           17           149.    Attached hereto as Exhibit 148 is a true and correct copy of excerpts from the certified
           18    transcript of the Deposition of Jeffrey Chester taken on July 22, 2020.
           19           150.    Attached hereto as Exhibit 149 is a true and correct copy of excerpts from the certified
           20    transcript of the Deposition of Mark Wojciechowski taken on July 24, 2020.
           21           151.    Attached hereto as Exhibit 150 is a true and correct copy of excerpts from the certified
           22    transcript of the Deposition of Elizabeth Sluder taken on July 29, 2020.
           23           152.    Attached hereto as Exhibit 151 is a true and correct copy of excerpts from the certified
           24    transcript of the Deposition of Janet Stone Herman taken on July 30, 2020.
           25           153.    Attached hereto as Exhibit 152 is a true and correct copy of excerpts of Joshua
           26    Klayman’s Fourth Amended Responses to Defendant’s Second Set of Interrogatories, served on August
           27    11, 2020.
           28

Gibson, Dunn &
Crutcher LLP                                           18
                               DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 20 of 21


             1           154.    Attached hereto as Exhibit 153 is a true and correct copy of excerpts of Sherry
             2   William’s Third Amended Responses to Defendant’s Second Set of Interrogatories, served on
             3   September 9, 2020.
             4           155.    Attached hereto as Exhibit 154 is a true and correct copy of the Declaration of Sherry
             5   William and attached exhibit, dated September 21, 2018.
             6           156.    Attached hereto as Exhibit 155 is a true and correct copy of a October 11, 2016 email
             7   from Gary Lee to Nick Spiliotes, with the subject line “                  identified by bates numbers
             8   MORRISON-0007520 through MORRISON-0007525.
             9           157.    Attached hereto as Exhibit 156 is a true and correct copy of a January 28, 2018 email
           10    from Jason McCord to Joshua Klayman, with the subject line “                     ,” identified by bates
           11    numbers MORRISON-00013694 through MORRISON-00013700, and marked as Exhibit 6 to the May
           12    27, 2020 deposition of Jason McCord.
           13            158.    Morrison produced in this litigation relevant portions of the Human Resources data
           14    referenced in the concurrently filed declaration of Jason McCord. This data includes, among other
           15    information, fields indicating who has taken a parental leave, gender, and whether an individual was
           16    reclassified. That data indicates as follows:
           17            159.    Over the period from 2015-2019, there were 840 instances where female Morrison
           18    associates took no leave. There were 121 instances of maternity leaves across 89 women, and 124
           19    instances of paternity leaves across 102 individual men. During that same period, there were 836
           20    instances of advancement across the four years, including 105 advancements after a maternity leave,
           21    and 123 after a paternity leave. Taken together, 86.7% of the time when women took maternity leave,
           22    99.2% of the time when men took paternity leave, and 99.5% of the time when women took no leave
           23    in a year, they were advanced to the next salary class. If one excludes those who were subject to
           24    mandatory reclassification, then there were 114 instances of maternity leave, and in 105 out of 114
           25    instances, or 92.1%, women were advanced.             The remainder were subject to discretionary
           26    reclassification.
           27            160.    Over the same 2015 to 2019 period, out of the 121 instances of women taking maternity
           28    leave, 114 (or 94.2%) had at least 600 Legal Services Hours during the year, as did all men who took

Gibson, Dunn &
Crutcher LLP                                            19
                                DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 152 Filed 10/12/20 Page 21 of 21


             1   paternity leave. The average maternity leave was 206 days, and the average paternity leave was 159
             2   days.
             3           161.    The HR database produced in this litigation also contains information regarding pay and
             4   attorney salary class and position (title).
             5           162.    During the period 2015-2019, Morrison’s of counsel numbered approximately 55 and
             6   64 per year (counted as of January 1 of each year). Of that group, in that same period, there were four
             7   instances of men taking parental leave, and six instances of women taking parental leave. In the 2015
             8   through 2019 time period, the women of counsel who took leaves were paid between 101% and 127%
             9   of what the men of counsel who took leaves were paid. This range was calculated by taking the ratio
           10    of the average base pay for women of counsel who took leave and the average base pay of men of
           11    counsel who took leave each year.
           12            163.    Between 2016 and 2019, 10 of the 19 attorneys promoted from associate to partner were
           13    women, and 7 had taken a parental leave. Seven of the 16 attorneys promoted from of counsel to
           14    partner over the same period were women, and 3 had taken a parental leave. In other words, out of the
           15    35 people promoted to partner during this period, women who took leaves were promoted at a greater
           16    rate than those who had not (10/35, or 28.6%, as compared to 7/35, or 20%).
           17            164.    Further, over the same period, 48.6% of promotions to partner were women, and 51.4%
           18    of promotions were men, for a ratio of 94.4%.
           19            165.    True and correct copies of excel file printouts of data generated by Morrison’s
           20    accounting software reflecting the time entries recorded by Ms. Klayman and Ms. William were
           21    produced in this litigation at bates numbers MORRISON-0025359, MORRISON-0043236, and
           22    MORRISON-0043237. They are voluminous and contain client-sensitive information, and to avoid
           23    undue filing burden, are not produced here, but can be lodged or filed upon request.
           24

           25            I declare under penalty of perjury that the foregoing is true and correct. Executed on October
           26    7, 2020 in Healdsburg, California.
           27                                                          /s/ Rachel S. Brass

           28                                                                        Rachel S. Brass

Gibson, Dunn &
Crutcher LLP                                            20
                                DECLARATION OF RACHEL BRASS - CASE NO. 3:18-CV-02542-JSC
